DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is in response to Application with case number 16/570,848, filed on 9/13/2019 in which claims 1-20 are presented for examination.
The examiner notes that Abstract does not include any legal phraseology and is less than 15 lines.
The examiner notes that the Specification does not include any URL link(s) and any trademarks requiring capitalization.
	The examiner notes no claims invoke USC 112(f).
Status of Claims
Claims 1-20 are pending, of which claims 1, 12, 17 are in independent form.
Allowable Subject Matter
Claims 17-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: “retrieving the encrypted video from the memory, decrypting the encrypted video via a neural network processor of the vision processing unit based on the local key, and applying a neural network via the neural network processor to the decrypted video to generate one or more artificial intelligence parameters corresponding to the at least one video frame.”
The examiner notes that prior arts search does not return a neural network processor of a vision processing unit and further the neural network process performing neural network on the decrypted video and thus generating artificial intelligence parameters of the video frames.
The examiner however recommends to include the features of direct memory access of the neural network processor of the vision processing unit to a security engine of the vision processing unit such that no other components nor a host have access to the decrypted video content.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) 1 does/do not fall within at least one of the four categories of patent eligible subject matter because “a vision processing unit” comprising a memory buffer is considered by the examiner as software per se. The body of the claim need to include at least one hardware component for the vision processing unit to be counted as a hardware component.  
Dependent claims 2-11 dependent on parent claim 1 does not include any hardware component in the body of the claims and thus does not cure the deficiency of the claim 1. Claims 2-11 are rejected under the same rationale as in claim 1.
The claim(s) 12 does/do not fall within at least one of the four categories of patent eligible subject matter because claim 12 is directed to a network video recorder system comprising a host, a vision processing unit comprising a security engine, a video decode processor, and a neural network processor which lacks a hardware component in the body of the system claim. The examiner considers the host and the vision processing unit as software per se.  
Dependent claims 13-16 dependent on parent claim 12 does not include any hardware component in the body of the claims and thus does not cure the deficiency of the claim 12. Claims 13-16 are rejected under the same rationale as in claim 12.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HEE K SONG whose telephone number is (571)270-3260. The examiner can normally be reached on M-F 9:00 am – 5:00 pm. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eleni Shiferaw can be reached on (571)272-3867 .  The fax phone number for the organization where this application or proceeding is assigned is 571-273-7291.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/HEE K SONG/Examiner, Art Unit 2497